Title: To George Washington from Philip Schuyler, 2 May 1789
From: Schuyler, Philip
To: Washington, George

 

Dear Sir,
Albany [N.Y.] May 2d 1789

By yesterdays post we were advised of Your Excellencys arrival at New York, and If a variety of incidents did not concur to prevent me, I should have the honor in person to congratulate you, on the gratitude and confidence, which you so emminently experience from united America.
Until the adoption of the present system of national Government, It was a constant, and a painful reflection to every patriot, that the inifficacy of the late confederation, threatned to deprive America of those blessings, for which she was greatly indebted to your perservering exertions, in surmounting the obstacles which were opposed to her becoming Independant, and permit me to assure you that the distress of my feelings, were infinintely increased, from a contemplation of what I could realize must be yours on the sad occasion. But Anxiety is now at an end, the impending clouds are dispelled, and a happy prospect is presented to the view, for why should we doubt that the divine hand; which has so evidently interfered in favor of America, and so remarkably assisted and conducted you in every stage of life, will continue to guide and direct you in your endeavours for the happiness of your country.
Let me Join my wish, to the universal one, that health, happiness and every blessing may be your portion. I am Dear Sir with affectionate and sincere Esteem and respect Your Excellency’s Most Obedient Servant

Ph: Schuyler

